UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4559


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

DAVID SIMS, JR., a/k/a David D. Sims, a/k/a David Sims,

             Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:14-cr-00236-FDW-DSC-1)


Submitted: July 27, 2017                                          Decided: August 14. 2017


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick M. Wright, Jr., THE WRIGHT LAW FIRM OF CHARLOTTE, PLLC,
Charlotte, North Carolina, for Appellant. Jill Westmoreland Rose, United States
Attorney, Amy E. Ray, Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Sims, Jr., pleaded guilty to possession of a firearm by a felon, in violation

of 18 U.S.C. § 922(g)(1) (2012). The district court sentenced Sims to 92 months of

imprisonment and he now appeals. Finding no error, we affirm.

       Sims first argues on appeal that the district court erred in calculating the base

offense level under U.S. Sentencing Guidelines Manual § 2K2.1 (2016) *, because his

prior Florida carjacking conviction and Georgia aggravated assault conviction do not

qualify as crimes of violence under the Sentencing Guidelines.                   See USSG

§§ 2K2.1(a)(2), 4B1.2(a). We review “de novo whether a defendant’s prior offense

qualifies as a crime of violence under the” Guidelines. United States v. Riley, 856 F.3d
326, 327-28 (4th Cir. 2017). We have thoroughly reviewed the record and the relevant

legal authorities and conclude that the district court did not err in calculating the base

offense level under the Guidelines.

       Sims next challenges the district court’s application of a four-level enhancement in

offense level for possession of the firearm in connection with another felony offense. In

reviewing the district court’s calculations under the Guidelines, “we review the district

court’s legal conclusions de novo and its factual findings for clear error.” United States

v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010) (internal quotation marks omitted). We

will “find clear error only if, on the entire evidence, we are left with the definite and firm


       *
         We would reach the same conclusion under the version of the Guidelines in
effect when Sims committed the offense as that in effect when Sims was sentenced.


                                              2
conviction that a mistake has been committed.” Id. at 631 (internal quotation marks and

alteration omitted).

         Pursuant to USSG § 2K2.1(b)(6)(B), a district court shall apply a four-level

enhancement to the offense level if the defendant possessed a firearm in connection with

another felony offense. “A defendant possesses a firearm in connection with another

felony when the firearm facilitated, or had the potential of facilitating the other offense.”

United States v. McKenzie-Gude, 671 F.3d 452, 463 (4th Cir. 2011) (internal quotation

marks omitted). “This requirement is satisfied if the firearm had some purpose or effect

with respect to the other offense, including if the firearm was present for protection or to

embolden the actor.” Id. at 464 (internal quotation marks omitted). Upon review of the

record, we conclude that the court committed no clear error in enhancing Sims’ offense

level.

         Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.



                                                                                AFFIRMED




                                             3